Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, what does "MEMS" dimensionally limit  the chips (even any structure) to? Consider that different publications/patents provide different dimensional ranges for (different) structural elements in "MEMS" for their particular publications/patents, but no range is defined is provided in the instant application. What structural and dimensional limitation(s) would one of ordinary skill attach to any particular claimed structure to account for "MEMS"?  The term "MEMS" resides in claim 6, but the meaning of such is undefined.  For example, note that Pat Pub 2009/0108193 relates (Para 43) micromechanical/MEMS structures to a range of 0.1 um - Imm, Pat Pub 2006/0261032 relates (Para 40) micromechanical/MEMS structures in the range of 0.01 microns to a few millimeters", Pat 6,679,055 relates (lines 39-43, col. 1) micromechanical/MEMS to 0.1 micron to 1000 microns", all collectively providing for different distinct ranges).  Different publications provide those different ranges. Understand, the difficulty here is in the lack of any dimensional meaning (range?) of the claimed term "MEMS" in Applicant's specification, or even the lack of relating such range to a single particular structural component. What is Applicant's range? Is there any support for such? Does Applicant have a dimension for 1 component?  The prior art has different ranges for the same term, yet it appears the instant application provides none. The limitation “MEMS” is in the claim, and it MUST means something.
As to claim 2, “through the wall of the body” (line 3 from last) is not consistent with “aperture 60 is located in the housing 50” (Para 27), as the body 45 and housing 50 are separate elements.
As to claim 2, this claim suggests that the aperture is through the “body” (line 3 from last) 45 in the “housing” (line 2 from last) 50.  However, the body 45 is not in the housing 50.  One might say that the housing ends at the surface of the seat, maybe.  What is the structural line between the body 45, housing 50, aperture 60 and seat 55?
As to claim 8, “the sensor seat” lacks antecedent basis; or possibly the dependency from claim 6 is in error.

Claim(s) 1,15 is/are rejected under pre-AIA  35 U.S.C. 102a,b as being anticipated by Hedtke 2006/112773.
As to claim 1, Hedtke teaches (Figure 3) connecting a portion 102 of device 100 to a valve that is “remote from device 100; the device including 2 pressure sensor 122,120 employed to measure flow rave via circuitry 124.  As the device 100 is fluidly connected to the “remove” valve, it connected to the valve via intermediate structure, and so fitted to that extent.  Actguator 108 is controlled in real time.

Claims 13,14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hedtke ‘773.
As to claims 13,14, Hedtki teaches (Para 2) that industries sense parameters (temp, turbidity) of processing plants in addition to flow, suggestive of employing measuring in Hedtiki.  Also, it would have been obvious to one of ordinary skill to mount such sensors on a readily available conduit structure, suggestive of employing fixture 102.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102a,b as being anticipated by Mizohata 2006/0112771.
Mizohata teaches (Figure 1) a method, including providing a fitting (note connectors 114,124) for a process line, the fitting including pressure sensors 11,12 employed to measure flowrate.

Claim(s) 1,2,3,4,5,6,8,10,15 is/are rejected under pre-AIA  35 U.S.C. 103 as being obvious by Peter 2006/0037408.
Peter 2006/0037408 teaches a flow meter, including:

    PNG
    media_image1.png
    354
    571
    media_image1.png
    Greyscale

 There are 2 housings, one for each pressure line.
As to claims 1,2,3,4,5,10,15, one of ordinary sill would recognize that a differential pressure gauge may readily employ dual pressure sensors, each having its one fluid inlet extending to the source.  The aperture functionally receives the fluid line adjacent to the port.  Data passes to processor 15 for deconding/interperation, involving closed loop control (Para 19). 
As to claim 6, the sensors are MEMS as much as that claimed, as they have dimensions measurable in microns.
As to claim 8,

    PNG
    media_image2.png
    194
    512
    media_image2.png
    Greyscale

It would have been obvious to construct the assembly by pushing the line all the way to the seat, as such allows the manufacturer to know that the line is well secured.  Also, the fluid lines exiting the housing must be metal in the harsh downhole environment, suggestive that the measurement assembly has a predefined orientation relative to the housings.
As to claim 10, most of the fluid path is constant cross section.

Claim(s) 1,6,12,13,15,2 is/are rejected under 35 U.S.C. 103 as being obvious over Colvin et al 2005/0257605.
Colvin teaches (Figure 2; Para 31); Figure 5 and Para 38) a method, including: providing a fitting 82 that’s in-line with exhaust path, the fitting having a differential pressure sensor to measure flow.  The pressure sensor system includes two pressure sensors on opposite sides of a filter.  Such provides for real time flow measurement.  Temperature is measured with sensor 98.  The process is one of emissions.  The fitting has a boot 82.
Colvin teaches (Figure 5 and Para 38) a method to determine flow in an exhaust system, including:  employing two pressure sensors on opposite sides of a filter to measure real time flow measurement.  The measuring includes measuring of exhaust gas.
The method (Figure 5) does not describe the conduit.
Colvin teaches (Figure 2) measuring flow in an exhaust path by employing a pressure sensing system in a fitting 84 having a differential pressure sensor to measure flow. The fitting has a boot 82 for fitting.
As to claims 1,6,12,13,15, it would have been obvious to employ the sensing system of Figure 5 with the fitting of Figure 2 because Colvin teaches an alternative pressure sensing system that effectively determines flow.
	As to claim 2, the fitting 84 has a body with aperture that passes through a sensor housing which retains a portion of the sensor.

    PNG
    media_image3.png
    190
    579
    media_image3.png
    Greyscale


	
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colvin as applied to claim 2 above, and further in view of Kielb 2005/0284236.
	The boot 82 securement is not defined.
	As to claim 9, Kielb et al 2005/0284236 teach (Figure 3) use of a  flange 20,22 securement to secure a fluid line to a flow meter, suggestive of use of such for Colvin’s boot.

Claim(s) 1-6,8-10,15 is/are rejected under pre-AIA  35 U.S.C. 102a,b as being anticipated by Bell 2003/0226405.
	As to claims 1,15, Bell teaches (Abstract, Figure 2) a method to measure flow in an inline process path, including: providing fitting 32; sensing change in pressure between two pressure sensors in ports 47,49; determining flow based upon the readings.
	As to claim 2,4,5, there is a body (32 or 31), sensor housings 47,49, and aperture in the body.
	As to claim 3, the “port for receiving a pressure sensing device” (ABSTRACT).
	As to claim 9, note flange 35,36,37.
	As to claim 10, the passage is constant, and has a object 97 within.
	As to claim 6, dimensions of elements may be measured in microns.
	As to claim 8, note the sensor and seat:

    PNG
    media_image4.png
    144
    464
    media_image4.png
    Greyscale



Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell ‘405.
As to claim 14, Bell teaches (Para 4,5) that temperature affects readings, suggest of knowing exactly what such is to either recognize that there is an error, or even adjust the readings as it’s known to correct readings for temperature.

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moscaritolo et al 6,852,216 refer to MEMS in relation to flow meter, and measuring different parameters (Abstract).
Cucci et al 5,672,832 teaches a cap 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861